WHEELER, District Judge.
This importation is invoiced as joss sticks, which are by name free, and were assessed as manufactured articles unenumerated, at 20 per cent. They are used for setting off fire works. Thinner ones perfumed are used by Chinese for incense, and are well known as joss sticks. These do not come exactly within the ordinary definition of joss sticks, but werq said to be near it, and to have been known in trade as such. The testimony before the Board appears to have left that so doubtful that the collector’s classification was affirmed. But that taken in this court, which was not disputed, *240seems quite clear that in trade in China, where they come from, and here they are known as joss sticks.
Decision reversed.